 


109 HR 2193 IH: United States Cadet Nurse Corps Equity Act
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2193 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mrs. Lowey (for herself, Mr. Frank of Massachusetts, Mr. Holt, Mr. Towns, Mr. Schiff, Mr. McCotter, Mr. Sanders, Mr. McDermott, Mr. Brown of Ohio, Mrs. McCarthy, Mr. Oberstar, Mr. Scott of Georgia, Mr. Rangel, Mr. Grijalva, Mr. Olver, Mr. Ruppersberger, Mr. Rush, Mr. Holden, Mr. Moran of Virginia, Mr. Ross, Ms. Eddie Bernice Johnson of Texas, Mr. Foley, Mr. Weiner, Mr. Hinchey, Ms. Kaptur, Ms. Baldwin, Mr. Van Hollen, Mr. Capuano, Mr. Lantos, Mr. Strickland, Mr. Filner, Mr. McGovern, Mr. Kildee, Mrs. Capps, Mrs. Capito, Ms. Norton, and Mr. Alexander) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that service of the members of the organization known as the United States Cadet Nurse Corps during World War II constituted active military service for purposes of laws administered by the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the United States Cadet Nurse Corps Equity Act. 
2.Service deemed to be active military service 
(a)In generalFor purposes of section 401(a)(1)(A) of the GI Bill Improvement Act of 1977 (38 U.S.C. 106 note), the Secretary of Defense is deemed to have determined that qualified service of a person constituted active military service. 
(b)Determination of discharge status 
(1)The Secretary of Defense shall issue an honorable discharge under section 401(a)(1)(B) of the GI Bill Improvement Act of 1977 to each person whose qualified service warrants an honorable discharge. 
(2)Such discharge shall be issued before the end of the one-year period beginning on the date of the enactment of this Act. 
3.Prohibition of retroactive benefitsNo benefits may be paid to any person as a result of the enactment of this Act for any period before the date of the enactment of this Act. 
4.DefinitionFor purposes of this Act, the term qualified service means service of a person as a member of the organization known as the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 15, 1945. 
 
